Citation Nr: 9903194	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  94-37 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty with the US Navy from 
January 1962 to May 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1993 RO rating action which denied 
the veteran service connection for a psychiatric disorder 
claimed to be PTSD.  In his Notice of Disagreement, the 
veteran specifically asserted that he disagreed with the RO 
denial of his PTSD claim. 

A transcript of the veteran's February 1994 RO hearing is on 
file. 

In June 1996, the Board remanded the veteran's case for 
additional development.  

In May 1998, the RO granted service connection with an 
evaluation of 70 percent for schizo-affective disorder 
(alternatively diagnosed "chronic major depressive disorder 
with schizotypal personality disorder").  The veteran was 
notified that he was granted service connection for his 
psychiatric condition (claimed as PTSD).  Following a May 
1998 SSOC which indicated that service connection for PTSD 
remained denied, the veteran was sent a letter indicating 
that the earlier letter incorrectly included "(claimed as 
PTSD)" and that the notice letter should have only indicated 
that the service-connection had been established for the 
veteran's psychiatric condition.  In a November 1998 VA form 
646, the veteran's service representative asserted that the 
veteran should be service-connected for PTSD.

In December 1998, the veteran's service representative 
contended that the veteran should be granted a total rating 
based on individual unemployability.  As this issue has not 
been addressed by the agency of original jurisdiction, it is 
referred to the RO for action deemed appropriate.




FINDING OF FACT

The veteran's psychiatric disorder does not currently include 
a clear unequivocal diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 5107, 7104 (West 1991 & Supp. 
1998);  38 C.F.R. §§  3.303, 3.304 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

On his December 1961 examination prior to entrance into 
service, the veteran was reported to be psychiatrically 
normal.  A review of the veteran's service medical records 
reveals that the veteran had treatment for psychiatric 
problems during service.  Impressions reportedly included: 
psychoneurosis, early paranoid schizophrenia, inadequate 
personality manifested by drinking excessively and poor 
frustration tolerance, character or behavior disorder, 
difficulties with drinking, family problems, and compulsive 
personality disorder.  On his April 1966 clinical examination 
prior to separation from service, the veteran was evaluated 
as psychiatrically normal.  He reported nervous trouble on 
his report of medical history and checked "yes" concerning 
a history of treatment at a mental hospital.  A note from the 
examiner indicated acute situational maladjustment in May 
1965.

Records show that the veteran had private psychiatric 
treatment in 1989 and 1990 which resulted in many varied 
diagnoses.  These included: adjustment disorder with 
depressed mood, dysthymia, possible PTSD (January 1990 letter 
from Lynn F. Monahan, Ph.D.); and depression in remission 
(February 1990 letter from Bujji B. Surapaneni to the 
Division of Rehabilitation  Services).  

A discharge summary from the Brattleboro Retreat indicated 
that the veteran was admitted from November to December 1992 
and that his complaint was depression.  The provisional 
psychiatric diagnoses included PTSD, R/O dissociative 
disorder, depressive disorder most likely dysthymia, alcohol 
dependence in remission, R/O learning disability, R/O 
personality disorder, and R/O passive dependent type.  The 
final diagnoses included PTSD, major depression, possible 
adjustment disorder with depressed mood, and alcohol 
dependence in remission.   

In January 1993, the veteran submitted a claim for service 
connection for PTSD.  In a January 1993 statement supporting 
his claim, the veteran claimed that he had a nervous 
breakdown due to his contact with casualties and dead bodies 
while serving as a corpsman in the battalion aid station in 
the Dominican Republic in the spring of 1965.  He reported 
that his symptoms included flashbacks, an exaggerated startle 
response, depression, mood swings, intrusive thoughts, and 
difficulty maintaining personal relationships or keeping 
gainfully employed. 

VA and private records on file show continued psychiatric 
treatment with diagnoses including: PTSD, major depression, 
and possible attention deficit hyperactivity disorder (April 
1993 letter from Richard Miller, M.D.); major depressive 
episode, dysthymia, and alcohol abuse in remission (June 1993 
VA mental disorders examination); work-related depression, 
chronic depression, low self-esteem, early onset primary 
dysthymia, and PTSD with psychosocial stressors noted to be 
the veteran's impending divorce and graduation as well as his 
need for a full time job (August 1993 letter from Lynn 
Monahan, Ph.D., to the Connecticut Disability Determination 
Services); and PTSD and depression with some overlapping 
symptoms (December 1993 letter from Dr. Miller). 

During his February 1994 hearing, it was noted that the 
veteran was receiving Social Security disability benefits for 
PTSD and that he had a private diagnosis of service-related 
PTSD.  The veteran testified that he thought his VA 
examination was inadequate and he requested a second 
examination.  

During a May 1994 VA Mental Disorders examination performed 
by a board of two psychiatrists, the veteran described his 
current symptoms as including a depressed mood with crying 
spells, recurrent thoughts of shooting himself, a lack of 
energy, irritability, anger, and loneliness.  The veteran 
reportedly believed that all of his difficulties were 
secondary to his service in the Dominican Republic.  The VA 
examiners noted that the veteran denied having any bad 
memories or intrusive thoughts related to these duties, and 
that there was no evidence of avoidant behavior specific to 
combat experience.  Startle response at the sound of gunshots 
was noted, but the veteran denied any strange behavior or 
intense emotional reaction.  Additionally, it was noted that 
the veteran had been able to have feelings of closeness and 
love for others and that he denied survivor guilt.  The 
diagnoses were: major depression, recurrent, without 
psychosis; past history of dysthymic disorder; and alcohol 
dependence, in remission.  The psychiatrists further noted 
that in the absence of specific combat-related PTSD symptoms, 
the present symptoms were diagnostic of major depression.  
They noted that it appeared that the veteran had suffered 
from chronic depression since service and that it was his 
depression which appeared to be related to his service.

In June 1994 Social Security Administration records were 
associated with the claims folder.  According to these 
records the veteran was found to be disabled since October 
1989 with a primary diagnosis of affective disorder and a 
secondary diagnosis of PTSD.  The additional medical records 
provided show information that was either duplicative of that 
mentioned above or irrelevant to the veteran's claim.

The veteran submitted information regarding his claimed 
stressor events in March 1996.

In an April 1996 statement, the veteran related his story of 
stressful inservice combat events.  He contended that his 
last VA examination was improper since the physicians did not 
give the veteran an adequate interview.  Additionally, the 
veteran described the DSM-IV criteria and symptomatology for 
PTSD and inserted his own facts to show that he met each 
element of this disorder.   

In an April 1996 letter, Dr. Miller reported the veteran's 
history and indicated that the veteran still had a diagnosis 
of PTSD.   

In June 1996, the Board decided to remand the issue of 
entitlement to service connection for a psychiatric disorder 
to include PTSD for further development and readjudication.  

In August 1996, Dr. Miller submitted records dated from 
November 1992 through July 1996 which showed ongoing 
treatment for the veteran's psychiatric disorders.    

During an October 1996 VA examination for PTSD, the examiners 
noted the veteran's childhood, military, and medical history.  
The veteran's current symptoms were reported to include 
flashbacks brought on by things that remind him of inservice 
events.  Diagnoses included chronic depression, possible 
schizophreniform disorder, probably schizophrenia, alcohol 
dependence in remission, and schizoid personality.  In 
comments, the VA examiners reported that the veteran had 
trauma in childhood which may have predisposed him both to 
depression and to a sensitivity to traumatic events.  The 
examiner also noted that the veteran's psychological problems 
were exacerbated during his tour of duty.  The examiner 
reported that the veteran's mental status examination 
provided evidence that was consistent with a chronic 
undifferentiated schizophrenic diagnosis.  It was noted that 
the veteran's performance was considerably affected by his 
thought disorganization, tangentiality, depersonalization, 
and derealization.  The examiners reported that they did not 
find that the record contained sufficient evidence to warrant 
a diagnosis of PTSD since the identified stressors did not 
appear to be significantly out of the usual and they were not 
accompanied with the usual type of PTSD responses.  Detailed 
psychological testing was suggested.        

In the June 1997 VA psychological testing report, the 
examiner indicated that he was inclined to agree with the 
prior VA diagnosis of schizophrenic or schizoaffective 
disorder.  The examiner noted in sum, that the overall test 
picture was consistent with the VA physician's clinical 
interview evidence of at least a subtle and perhaps more 
frank thought disorder.  He further noted that such a picture 
would not typically emerge in someone who was suffering from 
PTSD alone.  It was also noted that the complaints of the 
existence of PTSD and another disorder need to be considered.

The report of an April 1998 VA examination before a board of 
two noted that the veteran's current symptomatology included 
pervasive and persistent sadness and depression, fairly 
frequent suicidal fantasies, episodes of anger and rage, 
forgetfulness, and sleep disturbances.  There were no 
nightmares and no dissociation.  The veteran reported that he 
avoided people and that loud noises startled him.  One of the 
examining physicians reported that symptoms which began 
during the veteran's period of service included drinking, 
chest pain possibly related to anxiety, a paranoid/projective 
thinking disturbance, and depression.  The depression 
reportedly became quite profound within a few months after 
separation from service.  It was noted that the veteran was 
not having flashbacks, nightmares, or dissociative episodes 
at this time.  The physician reported that the veteran was 
diagnosed with PTSD when hospitalized at a PTSD unit in 
Brattleboro, Vermont.  He noted that psychological testing 
was not able to rule in or rule out PTSD.  

Addressing whether or not the veteran has a disorder due to 
service, the VA physician noted that it looked as if the 
veteran had a significant stressor during service.  He also 
found that symptoms of depression, possibly a schizophrenia-
form thinking disturbance and secondary alcohol dependence 
emerged during service apparently in response to inservice 
stressors.  It was reported that the veteran's affective and 
cognitive symptoms (thought by one of the examining 
physicians to be reflecting schizo-affective disorder, and by 
the other to be chronic major depressive disorder with severe 
schizoid personality) then became lifelong disabilities.  The 
VA examiners noted that it appeared from the records as if 
the veteran met the diagnostic criteria for PTSD in 1992.  
They stated that at the present time, they did not see the 
full criteria for PTSD met.  In sum, they reported that the 
veteran has had a profound and disabling, chronic, affective 
or schizo-affective condition which seems to have been 
triggered in the service and likely in response to stressors 
that he saw in the service.  They noted that while they saw 
symptoms of PTSD, which perhaps met the full criteria in the 
early 1990's, they could not make that firm diagnosis at the 
present time.  The final diagnosis was schizo-affective 
disorder or chronic major depressive disorder with 
schizotypal personality disorder.
 
Following this examination, a rating decision of May 1998 
granted service connection with a 70 percent disability 
rating for schizo-affective disorder (alternatively diagnosed 
"chronic major depressive disorder with schizotypal 
personality disorder").


II.  Analysis

In review, the veteran's service medical records show 
treatment for psychiatric problems during service.  Post-
service clinical evidence reveals no psychiatric complaints 
until 1989, more than 20 years after the reported inservice 
events.  A firm diagnosis of PTSD was not given until 1992, 
at which time contemporaneous diagnoses included major 
depression, adjustment disorder with depressed mood as a 
possibility, and alcohol dependence in remission.  The 
veteran submitted his claim for service connection for PTSD 
in 1993.  Private physicians noted PTSD among their various 
diagnoses regarding the veteran's psychiatric condition.  

As noted above, following the 1996 Board remand and specific 
examinations, the veteran was eventually granted service 
connection for his psychiatric condition which was identified 
as schizo-affective disorder (alternatively diagnosed 
"chronic major depressive disorder with schizotypal 
personality disorder").

The veteran now continues to assert that he has PTSD as a 
result of his experiences during service.  His claim for 
service connection is well grounded, meaning it is plausible.  
38 U.S.C.A. § 5107(a).  The relevant evidence has been 
properly developed to the extent possible, and there is no 
further VA duty to assist the veteran with this claim.  Id. 

Service connection may be granted for PTSD, if the evidence 
demonstrates its incidence or aggravation during service.  
38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. §§ 3.303, 3.304.  If a 
preponderance of the evidence is in favor of a claim, or the 
evidence is in relative equipoise, the claim will be allowed.  
38 U.S.C.A. § 5107(b).

The Court of Veterans Appeals (Court) has noted that after 
determining that the veteran has submitted a well-grounded 
claim, there are three requisite elements for eligibility for 
service connection for PTSD: (1) A current, clear medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed 
inservice stressor); (2) credible supporting evidence that 
the claimed inservice stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed inservice stressor.  
Cohen v. Brown, 10 Vet. App. 128, (1997).  See 38 C.F.R. 
§ 3.304(f) (1996); see also VA Adjudication Procedure Manual, 
M21-1 (Manual M21-1), para. 7.46 (Oct. 11, 1995).  

With regard to the first element, the Court stated that a 
"clear diagnosis" should be an "unequivocal" one.  Cohen, 
supra.   In the instant case, the Board notes that although 
PTSD was diagnosis by the veteran's private physician and 
PTSD as a result of inservice incidents was diagnosed and 
treated at the PTSD Unit in Brattleboro, Vermont, VA 
physicians have refuted these diagnoses in three subsequent 
VA examinations for PTSD.  Specifically, during the May 1994 
examination, the VA examiner found that the veteran denied 
having any bad memories or intrusive thoughts related to his 
inservice duties, and that there was no evidence of avoidant 
behavior specific to combat experience.  Additionally, it was 
noted that the veteran had been able to have feelings of 
closeness and love for others and that he denied survivor 
guilt.  The examiner found that in the absence of specific 
combat-related PTSD symptoms, the veteran's present symptoms 
were diagnostic of major depression.  On VA examination in 
October 1996, the physicians decided that there was not 
sufficient evidence to warrant a diagnosis of PTSD since the 
stressors did not appear to be significantly out of the usual 
and they were not accompanied with the usual type of PTSD 
responses.  Furthermore, during the most recent VA 
examination by a board of two psychiatrists in April 1998, 
the examiners found that while the veteran's symptoms may 
have met the full criteria for PTSD in the early 1990's, they 
did not rise to that level at the present time.  These two 
examiners were in agreement in stating that while the veteran 
appeared to have some PTSD symptomatology, his actual 
condition was schizo-affective disorder or chronic major 
depressive disorder with schizotypal personality disorder. 
 
In comparing the evidence favoring a diagnosis of PTSD with 
that against, the Board finds that the VA examination 
reports, especially the most recent, are far more detailed in 
determining that a current diagnosis of PTSD is not 
appropriate.  The VA examiners specifically noted the absence 
of some symptoms that were necessary for a PTSD diagnosis.  
Additionally, these reports show how the veteran's 
psychiatric symptoms are due to another identified service-
connected psychiatric disorder rather than to PTSD.

Since the diagnoses of PTSD by the veteran's private 
physician and the PTSD Unit in Brattleboro, Vermont have been 
disputed as outdated and lacking in requisite criteria, they 
cannot be held to be clear or unequivocal.  Without a clear 
and unequivocal diagnosis that includes consideration of the 
adequacy of the current PTSD symptomatology, service 
connection for PTSD is not warranted.


ORDER

Service connection for PTSD is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 4 -


